DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
The present application, filed on 10/09/2020, in which claims 1-11 were presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it recites the limitations “an axle”, “a front wall and a rear wall of the cavity” in lines: 2-3.  There is insufficient antecedent basis for this limitation in the claim. These structural elements have been claimed in independent claim 6, which claim 11 depends from. It is unclear if the Applicant is introducing new structures or referring to ones previously introduced. Examiner assumes Applicant is referring to the “the axle, the front wall and the rear wall of the cavity” disclosed in claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roderick (US PG Pub. 2007/0296164).
Regarding claim 1, Roderick discloses a shoe (20, Fig. 3-5) configured to provide a wearer a rapid lateral movement (as shown in Fig. 1-2) wherein the shoe comprises: an upper (22, Fig. 3), said upper being configured to surroundably mount a wearers foot (as shown in Fig. 1-2); a sole (24), said sole being secured to said upper (22, as shown in Fig. 3), said sole (24) having a bottom surface (26, Fig. 5), said sole having a sidewall (see annotated Fig. 4 below), said sole (24) having an outer perimeter edge (see annotated Fig. 5 below) and an inner perimeter edge (see annotated Fig. 5 below); a roller assembly (combination of 32, 34, 36, 38), said roller assembly having at least one wheel member (32), said roller assembly being located proximate the outer perimeter edge of the sole (as shown in Fig. 5), said at least one wheel member (32) being mounted on an axle (36), said axle being oriented between a front wall (see annotated Fig. 5 below) and a rear wall of the roller assembly (see annotated Fig. 5 below).  


    PNG
    media_image1.png
    355
    503
    media_image1.png
    Greyscale

Fig. 4-Examiner Annotated

    PNG
    media_image2.png
    665
    551
    media_image2.png
    Greyscale

Fig. 5-Examiner Annotated

Regarding claim 2, Roderick discloses the roller assembly includes a cavity (34, Fig. 5), said cavity being defined by a plurality of walls (see annotated Fig. 5 above) and further having an interior volume operable to receive the at least one wheel member therein (Par. 0061, examiner notes with the cavity present in the sole, walls are created to hold wheel member, 32, Fig. 3 and 5).  

Regarding claim 6, Roderick discloses a shoe (116, Fig. 34 and 35) that is configured to facilitate a lateral movement for the wearer thereof (as shown in Fig. 1 and 2, Par. 0059) wherein the shoe compromises: an upper (examiner notes an “upper” is shown above element 120), said upper being configured to surroundably mount a wearers foot (“configured to…foot” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); a sole (120), said sole having a front end (see annotated Fig. 34 below) and a rear end (see annotated Fig. 34 below), said sole being secured to said upper (as shown in Fig. 34), said sole (120) having a bottom surface (see annotated Fig. 34 below), said sole having a sidewall (see annotated Fig. 34 below), said sole having an outer perimeter edge (see annotated Fig. 34 below) and an inner perimeter edge (see annotated Fig. 34 below); a roller assembly (118), said roller assembly having a cavity (see annotated Fig. 34 below), said cavity being defined by four walls (see annotated Fig. 34 below) and further having an interior volume (as shown in Fig. 34 and 35) operable to receive a wheel member therein (90, Fig. 34 and 35), said roller assembly being located proximate the outer perimeter edge of the sole (see annotated Fig. 34 below), said wheel member (90) being mounted on an axle (126), said axle (126) being oriented between a front wall (see annotated Fig. 34 below) and a rear wall of the cavity of the roller assembly (see annotated Fig. 34 below) so as to facilitate a movement of the wheel that is perpendicular to the sole (“to facilitate…sole” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Par. 0077, as shown in Fig. 1 and 2); and wherein the wheel member is movable between a first position (Fig. 35) and a second position (Fig. 34).  


    PNG
    media_image3.png
    534
    584
    media_image3.png
    Greyscale

Examiner Annotated – Fig. 34
Regarding claim 7, Roderick discloses the roller assembly (118, Fig. 34 and 35) is position halfway between said front end and said rear end of said sole (examiner notes parts of the roller assembly are shown “halfway” between annotated front and rear ends in Fig. 34 above).  

Regarding claim 8, Roderick discloses a lever (122, Fig. 34), said lever being mounted in said sidewall of said sole (see annotated Fig. 34 above), said lever operably coupled to the wheel member (90, Par. 0077).  

Regarding claim 9, Roderick discloses the first position (Fig. 35) the at least one wheel member (90) is retracted into said cavity (as shown in Fig. 35).  

Regarding claim 10, Roderick discloses the second position (Fig. 34) the wheel member (90) has a portion (see annotated Fig. 34 above) that extends beyond the bottom surface of the sole (see annotated Fig. 34 above).  

Regarding claim 11, Roderick discloses the roller assembly (118) includes an axle (126), said axle being operably coupled to said wheel member (90, Fig. 34 and 35, Par. 0077), said axle extending intermediate a front wall and a rear wall of the cavity (see annotated Fig. 34 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Roderick (emb. of Fig. 3-5) in view of Roderick (emb. of Fig. 34-35).
Regarding claim 3, Roderick embodiment disclosed in Fig. 3-5 discloses the invention substantially as claimed.
The embodiment does not disclose a lever.
However, embodiment disclosed in Fig. 34 and 35 of Roderick teaches yet another a shoe configured to provide a wearer a rapid lateral movement, wherein Roderick (emb. of Fig. 34 and 35) teaches a lever (122, Fig. 34), said lever being mounted in said sidewall of said sole (see annotated Fig. 34 above), said lever operably coupled to the at least one wheel member (90, Par. 0077), said lever configured to move the at least one wheel member (90) between a first position (Fig. 35) and a second position (Fig. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall disclosed by Roderick (emb. Fig. 3-5), by incorporating a lever as taught by Roderick (emb. Fig. 34 and 35), in order to use the shoe for walking, when in a second position, and for sports, when moved to a first position. 

Regarding claim 4, Roderick (emb. of Fig. 3-5) in view of Roderick (emb. of Fig. 34-35) disclose the first position (Fig. 35) the at least one wheel member (90) is retracted into said cavity (as shown in Fig. 35).  

Regarding claim 5, Roderick (emb. of Fig. 3-5) in view of Roderick (emb. of Fig. 34-35) the second position (Fig. 34) the at least one wheel member (90) has a portion (see annotated Fig. 34 above) that extends beyond the bottom surface of the sole (see annotated Fig. 34 above).  


Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/Timothy K Trieu/Primary Examiner, Art Unit 3732